DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Pages 7-25, filed August 23, 2021, with respect to Claims 1-6, 8-17, and 21-24 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 
Allowable Subject Matter
Claims 1-6, 8-17, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regard to Independent Claims 1 and 22, the Applicant has persuasively argued and adequately claimed the lighting fixture including the light source, the reflector, and the lens.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, and in particular to the third and fourth sidewalls each including an interior surface having a reflectivity that is more diffuse than the interior surfaces of the first and second sidewalls; and wherein the reflector is tapered such that the input end is smaller than the output end, or wherein the diffusing structure includes a diffusing grain that extends along a longitudinal axis of the reflector.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Monday, September 13, 2021
/Jason M Han/Primary Examiner, Art Unit 2875